--------------------------------------------------------------------------------

Exhibit 10.31


CAMBREX CORPORATION
2009 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT
 
THIS PERFORMANCE SHARE AGREEMENT (the “Agreement”) entered into as of
___________, by and between ____________ (the “Participant”) and Cambrex
Corporation, a Delaware corporation (the “Company”), evidences the grant of
performance-based Restricted Stock Units (the “Award”) under the Cambrex
Corporation 2009 Long-Term Incentive Plan as amended and restated, effective
April 28, 2011 (the “Plan”). All capitalized terms not defined herein have the
definitions set forth in the Plan.
 
 
1.
Award.  The Participant has been granted an Award consisting of ________
Revenue-Related Performance Shares and ________ EBITDA-Related Performance
Shares (together, the “Performance Shares”).  Each Performance Share represents
a conditional right to receive a cash payment equal to a percentage (as
hereinafter determined) of the value of one share of Common Stock.

 
 
2.
Certain Definitions.  For purposes of this Agreement, the following terms will
have the meanings set forth below:

 
(a)           “Affiliate”:  any person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company (within the meaning of the Exchange Act).
 
(b)           “Base Year”:  the 12-month period ending on the last day of the
Company’s latest fiscal quarter to end prior to the beginning of the Performance
Period.
 
(c)           “Cause”:  the Participant’s (i) substantial failure to perform his
or her duties and responsibilities to the Company or Subsidiaries or substantial
negligence in the performance of such duties and responsibilities; (ii)
commission of a felony; (iii) commission of theft, fraud, embezzlement, material
breach of trust or any material act of dishonesty involving the Company or any
of its Subsidiaries; (iv) significant violation of the code of conduct of the
Company or its Subsidiaries or of any statutory or common law duty of loyalty to
the Company or its Subsidiaries; or (v) material breach of any of the terms of
the Plan or the Agreement, or of the terms of any other agreement between the
Company or Subsidiaries and the Participant.
 
(d)           “Determination Date”:  the date on which the Committee determines
the number of shares earned pursuant to Section 4.
 
(e)           “Disability”:  permanent disability as determined by the Committee
for purposes of the Award and similar awards under such rules as it may
establish from time to time, which rules may be, but shall not be required to
be, the same as those used in determining disability under any long term
disability insurance program of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           “EBITDA”:  the definition of “EBITDA” employed by Standard &
Poor’s for purposes of its GICS Code 352030 Life Sciences Tools & Services index
(or, if the Committee has determined in its sole discretion to use an index
other than the GICS Code 352030 Life Sciences Tools & Services index as the Peer
Index, the definition employed by the provider of the Peer Index) as in effect
on the last day of the Measuring Performance Year; provided, that in any case
where EBITDA as so defined would not include in the Company’s EBITDA earnings
and related adjustments at subsidiaries that are accounted for by the Company
under the equity method of accounting (the “equity method”), EBITDA for the
Company shall be determined using the equity method.
 
(g)           “EBITDA-Related Performance Shares”:  the portion of the Award
that is subject to the Three-Year EBITDA Growth Percentile scale set forth on
Appendix A hereto.
 
(h)           “Measuring Performance Year”:  the first to occur of (i) the final
four-quarter period during the Performance Period, (ii) the four-quarter period
ended most recently prior to a Change in Control for which the Committee
possesses information sufficient (as determined by the Committee) to perform all
necessary calculations hereunder, and (iii) in any case where a Qualifying
Termination of Employment occurs prior to the end of the period described in
clause (i), the later of (A) the first four-quarter period in the Performance
Period or (B) the four-quarter period ended immediately prior to the Qualifying
Termination of Employment.
 
(i)           “Peer Index”:  an index of peer companies comprising those
companies contained in the GICS Code 352030 Life Sciences Tools & Services as of
[date Performance Period begins], with 20__ sales between ten percent (10%) and
seven hundred and fifty percent (750%) of the Company’s 20__sales or a similar
index of companies as determined by the Committee in its sole discretion.  A
company included in the Peer Index that during the Performance Period is
acquired or is no longer required to report under the Exchange Act (other than
owing to its filing for bankruptcy under Chapter 7 the U.S. Bankruptcy Code)
shall be deemed to have been removed from the Peer Index as of the beginning of
the Performance Period.
 
(j)           “Performance Period”:  the three-year period beginning on [date
first quarter begins] and ending on [date last quarter ends], subject to the
following: (A) if a Peer Index member’s fiscal quarter is determined on the
basis of a 52-53 week year, it shall be deemed for purposes of this definition
to end on the closest month-end; (B) the Performance Period for a Peer Index
member whose fiscal year (determined after taking into account clause (A)) is
other than the calendar year shall be deemed to be the three-year period
beginning on the first day of such member’s fiscal quarter in which the
Company’s Performance Period commences and ending on the last day of such
member’s most recent fiscal quarter ended prior to the close of the Company’s
Performance Period; and (C) in any case to which clause (B) applies, the
Committee shall make correlative adjustments to the Peer Index member’s Base
Year and Measuring Performance Year.
 
 
2

--------------------------------------------------------------------------------

 
 
(k)           “Qualifying Termination of Employment”:  a termination of the
Participant’s employment with the Company and its Affiliates by reason of death
or Disability or by reason of an involuntary termination without Cause.
 
(l)           “Revenue-Related Performance Shares”:  the portion of the Award
that is subject to the Three-Year Revenue Growth Percentile scale set forth on
Appendix A hereto.
 
(m)           “Three-Year EBITDA Growth”:  with respect to the Company or any
company that is part of the Peer Index, the rate of change, expressed as a
percentage, equal to the quotient obtained by dividing (i) by (ii), where (i) is
the relevant entity’s EBITDA for the Measuring Performance Year minus its EBITDA
for the Base Year and (ii) is the relevant entity’s EBITDA for the Base
Year.  If EBITDA for the Base Year is equal to or less than zero with respect to
any company that is included in the Peer Index, “Three-Year EBITDA Growth” shall
be determined as if such company were not included in the Peer Index.
 
(n)           “Three-Year EBITDA Growth Percentile”:  the percentile into which
the Company’s Three-Year EBITDA Growth falls in comparison to the Three-Year
EBITDA Growth of the companies comprising the Peer Index.  Notwithstanding
anything to the contrary herein, if the Company’s EBITDA is negative in the
Measuring Performance Year, no amount shall be payable with respect to the
EBITDA-Related Performance Shares.
 
(o)           “Three-Year Revenue Growth”: with respect to the Company or any
company that is part of the Peer Index, the rate of change, expressed as a
percentage, equal to (for the Company or any company that is part of the Peer
Index) the quotient obtained by dividing (i) by (ii), where (i) is the relevant
entity’s revenue for the Measuring Performance Year minus its revenue for the
Base Year and (ii) is the relevant entity’s revenue for the Base Year.
 
(p)           “Three-Year Revenue Growth Percentile”: the percentile into which
the Company’s Three-Year Revenue Growth falls in comparison to the Three-Year
Revenue Growth of the companies comprising the Peer Index.
 
(q)           “Vested Percentage”:  the percentage determined under Section 5
below.
 
 
3.
Amount Payable; Time of Payment.  The amount payable, if any, under the Award
shall be the mean of the high and low per-share price for which shares of Common
Stock were traded on the last day of the Measuring Performance Year  (or, if no
shares were sold on such date, the most recent day on which shares of Common
Stock were traded), multiplied by the product of (i) the number of Performance
Shares earned (as determined under Section 4), and (ii) the Vested
Percentage.  Any amount payable under the Award shall be payable in cash in a
single lump sum (i) [[as soon as practicable after the end of the Measuring
Performance Year, and in all cases not later than March 15 of the calendar year
following the Measuring Performance Year] OR [in the first calendar year that
begins after the end of the Measuring Performance Year]] or, if earlier, (ii)
upon the occurrence of a Change in Control.

 
 
3

--------------------------------------------------------------------------------

 
 
 
4.
Performance Shares Earned.

 
(a)           As soon as practicable following the end of the Measuring
Performance Year, the Committee shall determine the number of shares earned in
accordance with this Section 4(a).  The total number of Performance Shares
actually earned by the Participant shall equal the sum of (i)(A) the number of
Revenue-Related Performance Shares specified in Section 1 multiplied by (B) the
“Percent of Revenue-Related Performance Shares Earned” (determined by reference
to the applicable Three-Year Revenue Growth Percentile), each as set forth on
Exhibit A hereto, plus (ii)(A) the number of EBITDA-Related Performance Shares
specified in Section 1 multiplied by (B) the “Percent of Revenue-Related
Performance Shares Earned” (determined by reference to the applicable Three-Year
EBITDA Growth Percentile), each as set forth on Exhibit A hereto.  Percentages
falling between the listed percentages shall be interpolated on a straight line
basis and the earned amount of any Award shall be based on such interpolated
percentages.
 
(b)           Notwithstanding anything to the contrary herein, in the event of a
Change in Control for which the definitive agreement was executed before the
Committee possessed information relating to a Measuring Performance Year
determined under Section 2(h)(iii)(A) sufficient (in the determination of the
Committee) to perform all necessary calculations hereunder, Section 4(a) above
will be applied as if the Percent of Revenue-Related Performance Shares Earned
and Percent of EBITDA-Related Performance Shares Earned were each 100%.
 
 
5.
Vesting.

 
(a)           The Participant’s right to payment of the Award shall vest (if at
all) on the first to occur (the date of the first to occur, the “Vesting Date”)
of (i) the last day of the Performance Period , if the Participant remains
continuously employed by the Company and its Affiliates from the date hereof
through such day, (ii) a Change in Control during the Performance Period, if the
Participant remains continuously employed by the Company and its Affiliates
until the occurrence of such Change in Control, (iii) the date of a Qualifying
Termination of Employment.
 
(b)           The Vested Percentage in respect of a Vesting Date described in
Section 5(a)(i) above shall be 100%.  The Vested Percentage in respect of a
Vesting Date described in Section 5(a)(ii) or Section 5(a)(iii) above shall be
the percentage obtained by dividing the number of completed months in the
Performance Period that elapsed through the date of the Change in Control
or  Qualifying Termination of Employment, as applicable, and the denominator of
which is 36.
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.
Forfeiture.  If, prior to the Vesting Date, the Participant’s employment with
the Company and its Affiliates is terminated other than in a Qualifying
Termination of Employment, all rights of the Participant in respect of the Award
shall terminate immediately in their entirety and the Participant shall not be
entitled to any payment hereunder.

 
 
7.
Administration.  Any interpretation of the Agreement by the Committee (or its
delegate) and any decision made by it (including, without limitation,
interpretations and decisions regarding determinations of the Peer Index,
Three-Year Revenue Growth and Three-Year EBITDA Growth) during the Performance
Period or with respect to the Agreement, is final and binding.

 
 
8.
Plan Governs.  This Agreement is subject to the terms and provisions of the
Plan, which are incorporated herein by reference.  In the event of any
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.

 
 
9.
No Liability.  By entering into this Agreement, the Participant agrees that no
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or this Agreement.

 
 
10.
Withholding.  All payments, if any, in respect of the Award shall be subject to
and reduced by such tax and other withholdings as the Committee determines to be
required.

 
 
11.
Nature of Payments.  The Participant acknowledges and agrees that the Award and
any payment thereunder are not to be taken into account in determining (i) any
pension, retirement, profit-sharing, bonus, life insurance or other benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company, or (ii) any severance or other amounts payable
under any other agreement between the Company and the Participant, except as
required by law or as may be provided under the terms of such plans or as
determined by the Board.

 
 
12.
Representations of the Participant.  The Participant hereby represents to the
Company that the Participant has read and fully understands the provisions of
this Agreement and the Plan and his or her decision to participate in the Plan
is completely voluntary.  Further, the Participant acknowledges that the
Participant is relying solely on his or her own advisors with respect to the tax
consequences of this award.

 
 
5

--------------------------------------------------------------------------------

 
 
 
13.
Notices.  All notices or communications under this Agreement shall be in
writing, addressed as follows:

 

 
If to the Company:
     
Cambrex Corporation
One Meadowlands Plaza
East Rutherford, NJ 07073
Attention: General Counsel
     
If to the Participant:
     
Address on file with the Company

 
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) to the Company’s office or the Participant or sent by a
nationally recognized overnight delivery service (receipt requested) or (b) sent
certified mail, return receipt requested, or registered mail addressed as above
(or to such other address as such party may designate in writing from time to
time).
 
 
14.
Assignment; Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant; provided, that the Company may assign this Agreement to any
successor (including a successor to its business).

 
 
15.
Entire Agreement; Amendment; Termination.  This Agreement represents the entire
agreement of the parties, and supersedes all prior agreements between the
parties, with respect to the subject matter hereof.

 
 
16.
Governing Law.  This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Delaware other than
the conflict of laws provisions of such laws.

 
 
17.
Severability.  Whenever possible, each provision in this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement shall
remain in full force and effect.

 
 
18.
No Right to Continued Employment or Participation; Effect on Other Plans.  This
Agreement shall not confer upon the Participant any right with respect to
continued employment by the Company or its Affiliates or continued participation
under the Plan, nor shall it interfere in any way with the right of the Company
or its Affiliates to terminate the Participant’s employment at any time.

 
 
6

--------------------------------------------------------------------------------

 
 
 
19.
Code Section 409A.  The compensation arrangements set forth in this Agreement
are intended to satisfy the requirements of Section 409A of the Code (“Section
409A”) to the extent applicable.  Notwithstanding the foregoing, in no event
shall the Company, any of its Affiliates, or any director or employee thereof
have any liability to the Participant or to any other person claiming rights
under this Agreement relating to the failure or alleged failure of any payment
or benefit under this Agreement to comply with, or be exempt from, the
requirements of Section 409A.

 
 
20.
Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

 
 
21.
Claw Back.  This agreement shall be subject to any clawback policy established
by the Company and in effect as required by Section 10D of the Exchange Act.

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the day
and year first above written.
 

 
CAMBREX CORPORATION
                   
PARTICIPANT
           



 
7

--------------------------------------------------------------------------------

 
 
Appendix A
 
Revenue-Related
Performance Shares

 

   
Three-Year Revenue Growth Percentile
   
Percent of
Revenue-
Related
Performance
Shares
Earned
        25 %     50 %       30 %     60 %       35 %     70 %       40 %     80
%       45 %     90 %
TARGET
    50 %     100 %       55 %     120 %       60 %     140 %       65 %     160
%       70 %     180 %       75 %     200 %

 
EBITDA-Related
Performance Shares

 

   
Three-Year
EBITDA Growth
Percentile
   
Percent of
EBITDA-
Related
Performance
Shares
Earned
        25 %     50 %       30 %     60 %       35 %     70 %       40 %     80
%       45 %     90 %
TARGET
    50 %     100 %       55 %     120 %       60 %     140 %       65 %     160
%       70 %     180 %       75 %     200 %

 
 

--------------------------------------------------------------------------------